DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (2014/0174447—hereinafter, Ho) in view of Ryvin et al. (6341382--Ryvin).


Regarding claim 1, Ho discloses a securing device (fig.1-3 headwear 108 having upper strap 128 having a left and right portions attached to one another) comprising: a first (right portion having an elongate portion and an end portion) portion having a strap, a first end  a securing button (64), and a connecting element (fig.1 shows at element 28 is configured to connecting to the left portion), and a second portion (left portion having elongate portion having a connection portion is configured to connect to the right portion) having a strap (64 disposed on the right side), a first end with a securing button, and a connecting (fig.1 shows the two portions of element 28 connection to one another) configured to interact with the connecting element on the first portion to connect the strap of the first portion with the strap of the second portion (fig.1), wherein the securing buttons on the first and second portions each comprises a top plate (36) connected to a bottom plate (78) via a connecting leg (a connection portion connecting element 64- 36) having a cross section with at least one acute angle (fig.2 shows element 178 acute angle shapes), wherein the bottom plate has slits (fig.2 shows slits dispose between elements 172 and 178, which are disposed on both the headwear) extending from both sides of the at least one acute angle through opposite outer edges of the bottom plate (both sides of the headgear).  But does not disclose a functional limitation such that a cord is securable to the securing button by inserting the cord into one of the slits, wrapping the cord around the acute angle of the connecting leg and exiting from the other of the slits. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognin that the cord 176 is configured to loop around on the slit between elements 172 and 178, such modification would be considered a mere design choice in order to provide the functional connect the cord to the headwear for the intended use.
Furthermore, Ho does not disclose a first portion having connecting element  is configured to a connecting receptacle of the second portion.  However, Ryvin teaches another headwear securing system (fig.1) having a gear strap having two portions 46 and 48.  A series of catches or ratchet teeth 62 are provided on the first strap exterior surface 58 extending along the surface for a distance from the first strap distal end 52. Each of the catches or teeth 62 has a tapered surface 64 that faces toward the first strap distal end 52 and a locking surface 66 that projects perpendicularly from the strap exterior surface 58 (col.3, lines 17-36).  The series of teeth 62 are centered on the strap exterior surface 58 with smooth margin surfaces 68 above and below the series of teeth. A first strap finger abutment 72 also projects from the first strap exterior surface 58. The finger abutment 72 has a general triangular configuration and cross section and is positioned on the opposite side of the series of teeth 62 from the strap distal end 52. The series of ratchet teeth 62 and the finger abutment 72 are all formed integrally with the first strap 46.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the  a connecting element is configured to receptacle for the system of Ho as taught by Ryvin in order to provide a fastening the headwear to the user head.
Regarding claim 2, Ryvin further discloses the securing device according to claim 1, wherein the connecting element comprises at least one protrusion (teeth 62) and the connecting receptacle comprises at least one aperture (fig.3 shows element 48 having recess/88 is configured to receive teeth 62, fig.5) configured to secure the protrusion therein.
Regarding claim 3, Ryvin further discloses the securing device according to claim 1, wherein the connecting element comprises a ratchet system on the strap of the first portion, the ratchet system consisting of a plurality of teeth (62) along a length of the strap, and wherein the connecting receptacle comprises a ratchet securing device configured for engaging the teeth of the ratchet system (fig.5).


Regarding claim 4, Ryvin discloses the securing device according to claim 3, wherein the ratchet securing device comprises a housing having a bottom, two side walls, an elastic arm connected to each one of the side walls (fig.4), a front opening and a rear opening, and a cam lid (96) rotatably connected to the side walls of the housing, the cam lid having a top, a bottom, two side walls, an interior cavity, a front opening, a rear opening, and at least one locking element disposed in the interior cavity (fig.4), wherein the cam lid is configured to lock the strap of the first portion to the housing when the strap of the first portion is fed through the openings in the front and rear of the housing and cam lid such that the at least one locking element engages at least one of the teeth of the ratchet system, and wherein pressing the elastic arms of the housing toward each other causes the elastic arms of the housing to press against the sides of the cam lid and rotate the cam lid to release the at least one locking element from at least one of the teeth of the ratchet system (fig.4-5).
Regarding claims 7-9, Ho further discloses the securing device according to claim 1, wherein the acute angle faces a rear side of the securing button, and wherein the top plate and bottom plate are directly connected to each other at a front side of the securing button; wherein the slits are V-shaped (see the annotated figure below); wherein the securing buttons are integrally formed with each of the straps (see figures of Ho and Ryvin).


    PNG
    media_image1.png
    453
    525
    media_image1.png
    Greyscale


Regarding claim 10, Ho further discloses a fac-covering device comprising: a face-covering portion having two side edges, 4cords connected to the side edges with one end of each cord connected at a top section of each side edge and the other end of each cord connected at a bottom section of each side edge so as to form a loop on each side of the face-covering portion (mask112 having two sides each side having cord 176); and further see the rejection of claim 1 above.
Regarding claim 12, Ho discloses a face-covering device comprising a face-covering portion having two side edges, cords connected to the side edges with one of the cords connected at a top section of each side edge and another cord connected at a bottom section of each side edge (mask112 having two sides each side having cord 176); and further see the rejection of claim 1 above.

Allowable Subject Matter
Claims 4-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of the new grounds rejection as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732